*624PUBLISHED OPINION OF THE COURT
GEISER, Senior Judge:
A general court-martial with enlisted representation convicted the appellant, contrary to his pleas, of conspiracy, making a false official statement, unpremeditated murder, and larceny, in violation of Articles 81, 107, 118, and 121, Uniform Code of Military Justice, 10 U.S.C. §§ 881, 907, 918, and 921. The approved sentence was for reduction to pay grade E-l, confinement for 11 years, and a dishonorable discharge.
The appellant raised three assignments of error.1 After reviewing the record and considering the parties’ pleadings, this court specified two additional issues and requested briefing by the parties.2 On 20 May 2009, after supplemental briefing by the parties, this court ordered a DuBay3 hearing into the court’s first specified issue involving the appellant’s representation by Captain (Capt) Bass. The ordered DuBay hearing was conducted 18-20 August 2009. This court received the authenticated record of the hearing, to include the military judge’s Findings of Fact and Conclusions of Law, on 5 November 2009. The parties were provided time to submit additional briefs.
We have considered the record of trial, the various pleadings of the parties, and the record of the DuBay hearing. For the reasons cited below, we conclude that the military judge erred when he permitted proceedings to continue after Capt Bass ceased representation of the appellant without either the appellant’s knowing release or a finding of good cause by the military judge. Under the specific facts of this case, we find that any attempt to assess specific prejudice arising from Capt Bass’ unauthorized departure would be speculative. We will, therefore, presume prejudice. We do not reach the issue of whether another set of facts and circumstances would permit a non-speculative assessment of prejudice. We will set aside the findings and sentence in our decre-tal paragraph and return the record to the Judge Advocate General with a rehearing authorized. Arts. 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a) and 866(c).
Background
The appellant was charged and found guilty, inter alia, of conspiring with Marines in his squad to kidnap and murder an Iraqi man in Hamdaniyah, Iraq, in April 2006. The appellant was also charged and found guilty, along with several of his squad members, of carrying out the murder on 26 April 2006.
Assignment of Counsel
In June 2006, pursuant to the convening authority’s standing policy of detailing two *625trial defense counsel for all courts-martial involving a murder charge arising from this incident,4 the appellant was detailed Capt G. Bass, USMC, and Lieutenant Colonel (LtCol) Smith, USMC.5 The appellant was ultimately arraigned on 7 December 2006. After the initial session of court, trial proceeded on 27-28 February 2007, 26 March 2007, 11-13 June 2007, 11-12, 23-27, 30-31 July 2007, and concluded on 1-3 August 2007. Capt Bass did not represent the appellant after 25 May 2007 when he began a terminal leave period. Record at 454. His terminal leave ended upon his release from active duty on 1 July 2007.
Prior to the 11 June 2007 session of court, Capt Bass had not been properly released from representing the appellant. At an Article 39(a) session the following discussion occurred:
MJ: ... Captain Bass is currently not present. I have been informed by counsel that he arrived at his Expiration of Active Service in the Marine Corps, and has been discharged from the Marine Corps and has been relieved as detailed defense counsel in this case; and has been replaced by Lieutenant Colonel Cosgrove.
ADC: Yes, sir. Captain Bass reached the end of his obligated service. He has been relieved of representation of Sergeant Hutchins.
Record at 449. The military judge then asked Trial Defense Counsel (TDC) when Capt Bass left active duty. The remaining detailed counsel indicated that he was “not sure of the exact date, Your Honor. I know that he was — executed orders to — on terminal leave some time around the — before the Memorial Day holiday. I know that, sir. Some time probably around the 25th of May; that could be off a few days one way or the other.” Id. at454.6
The Military judge then explained to the appellant that the he had:
MJ: ... the right to [be represented by] all of your detailed defense counsel including Captain Bass; however, once Captain Bass leaves active duty, there’s no way that the Marine Corps can keep him on as your detailed defense counsel. Do you understand that?
ACC: Yes, I do, sir.
MJ: Have you discussed this issue with [your civilian defense counsel] and Lieutenant Colonel Smith?
ACC: In detail, sir.
MJ: Okay. Do you have any objection to proceeding at this point?
ACC: No, I do not, sir.
Id. at 454-55.
After the initial pleadings were submitted to this court, we concluded that a post-trial hearing into the facts and circumstances involved in the apparent severance of the attorney-client relationship between the appellant and Capt Bass was warranted. A DuBay hearing was ordered, at which the presiding military judge heard the testimony of Capt Bass, his co-counsel, and the (Regional Defense Counsel) (RDC) associated with the case. The military judge made written findings of fact and conclusions of law,7 and authenticated the record. The following findings of fact contained in Appellate Exhibit CL are supported by the record and we adopt them as our own.
“Captain Bass was detailed on 13 July 2006.” AE CL at 2-3, DuBay Hearing Record.
“On 31 Aug 2006 ... Captain Bass tendered a request to resign his commission *626for an effective date of 1 July 2007. The request was approved.” Id. at 5.
“The initial trial dates that had been ordered were before Captain Bass was approved to leave active duty; however, the defense team moved for, and was granted, a continuance of trial dates until July 2007 — beyond Captain Bass’ approved date to leave active duty.” Id.
“In the second defense continuance request, the defense team articulated Captain Bass’ departure from active duty as one of the bases to justify the request.” Id.
“Although Captain Bass had submitted his resignation request in August 2006, he did not inform the appellant that he would be leaving active duty until early May 2007.” Id. at 6.
“After this early May 2007 meeting between Captain Bass and the appellant, the appellant never saw Captain Bass again.” Id.
“The appellant was never advised that he could request that Captain Bass be extended on active duty to complete the appellant’s trial.” Id.
“The appellant never signed a document releasing Captain Bass from active duty.” Id.
“Captain Bass never ‘requested’ that the appellant release him as his counsel; instead, Captain Bass presented the situation to the appellant as one in which there was no other option to remain on active duty.” Id.
“During an 11 June 2007 Article 39a, UCMJ session, the military judge informed the appellant that because Captain Bass would be leaving active duty, there was no way the Marine Corps could keep him on the defense team.” Id. at 7.
“The appellant told the military judge that, after having consulted with [his remaining counsel] about this issue, he had no objection to proceeding without Captain Bass.” Id.
We do not adopt that portion of the Du-Bay judge’s finding that indicates “Captain Bass never ... informed the court that he was leaving the Marine Corps.” Id. at 7. This finding is inconsistent with AE XLIV, which documents that the court was made aware of Capt Bass’ pending separation from active duty no later than 18 May 2007.
We accept and adopt the DuBay judge’s additional findings that:
“[T]he appellant was never informed of the possibility of objection to Captain Bass leaving the case.” AE CL at 8.
“Captain Bass commenced terminal leave in May 2007 and left Southern California.”8 Id.
“Captain Bass met with Lieutenant Colonel Vokey, the Regional Defense Counsel, in May 2007 regarding Captain Bass’ imminent departure from active duty. Lieutenant Colonel Vokey ... had first hand knowledge of some judge advocates having had requested extensions to their EASs to complete representation of their clients as well as other judge advocates who had been denied terminal leave so they could finish representation of their clients.” Id. at 11.
The DuBay hearing military judge concluded that the remaining trial defense counsel, LtCol Smith, and the civilian counsel “were operating under the mistaken belief that no other option existed to extend Captain Bass’ EAS. The Regional Defense Counsel, Lieutenant Colonel Vokey, was not laboring under this false impression; nevertheless, he never provided contrary advice to Captain Bass or the rest of the defense team.” Id. at 15.
We note the following additional pertinent facts from the record.
1) Capt Bass was assigned to the Hutch-ins case by the RDC, but reported to the Commanding Officer, Headquarters & Headquarters Squadron, MCAS Miramar for operational and administrative purposes. AE CXXXIX at 2-3, DuBay Hearing Record.
*6272) Capt Bass’s terminal leave date was approved by Marine Corps personnel outside of the RDC chain-of-command. Id. at 3.
3) On 12 March 2007 the trial defense requested a continuance of the trial date. They requested a motions hearing date of 11-12 June 2007 and a trial date of 16-27 July 2007. AE XXV.
4) On 26 March 2007, with no objection from Government counsel, the military judge approved the request. Record at 416.
5) On 18 May 2007 the defense requested another continuance and served the request upon the court and Government counsel on the same day. AE XL IV.
6) The defense indicated that one of the reasons for the request was that Capt Bass would be separating from active duty on 1 July 2007 and it would require additional time adequately prepare his replacement counsel. Id. at 3.
7) On 24 May 2007 Government Counsel filed its response with the court. AE XLV.
8) The Government counsel did not oppose a continuance for up to 10 days. The Government opposed a continuance greater than 10 days. Id. at 4.
9) As part of its rationale, the Government noted that during the session of court involving the first continuance request the defense did not inform the court that they were requesting the military judge to “set this ease for trial beyond Capt Bass’ EAS.” Id. at 2.
10) On 11 June 2007, the court addressed the continuance motion on the record. Record at 460.
11) On 11 June 2007, Capt Bass was absent from court. Id. at 449.
12) On 11 June 2007 the military judge misinformed the appellant regarding Capt Bass’ then-current active duty status. Id. at 454-55.
13) On 11 June 2007, the military judge misinformed the appellant regarding the appellant’s option to effectively object to Capt Bass’ pending departure. Specifically, the military judge further misled the appellant by misinforming him that there was nothing the United States Marine Corps could do to effectuate continued representation by Capt Bass. Id.
14) On 13 June 2007, the military judge noted that the defense and the Government had reached an agreement regarding the continuance request. Id. 716-17.
15) The Government agreed to begin trial on 24 July 2007. Id.
We agree with the DuBay Hearing judge’s legal conclusion that the military judge effectively severed the attorney-client relationship between Capt Bass and the appellant. AE CL at 7-8. We do not, however, agree that the severance was for good cause. Id. at 8.
“The right to effective assistance of counsel and to the continuation of an established attorney-client relationship is fundamental in the military justice system.” United States v. Baca, 27 M.J. 110, 118 (C.M.A.1988)(emphasis added)(citing United States v. Palenius, 2 M.J. 86 (C.M.A.1977)). Whether an established attorney-client relationship is properly severed is a question of law which we review de novo. United States v. Allred, 50 M.J. 795, 799 (N.M.Ct.Crim. App.1999).
All trial participants, including the military judge, were apparently mutually confused regarding Capt Bass’ active duty status, the appellant’s option to effectively object to Capt Bass’ departure from active duty, and what factors constitute good cause for a military judge to sever an existing attorney-client relationship in an ongoing trial without the consent of the client.
We reject the Government’s contention that the appellant voluntarily consented to the severance of his attorney-client relationship with Capt Bass. To hold that the appellant’s apparent acquiescence to a muddled situation described to him by his own legal counsel and the military judge as a fait accompli, beyond anyone’s control, would require us to impart a higher degree of knowledge of the law and facts to the appellant *628than that which was collectively shared by multiple seasoned lawyers. This we will not do. In the present case, the appellant’s statement that he had no objection to proceeding forward was not made with knowledge of the true facts or law. The military judge’s reference to the appellant’s “right” to be represented by all his detailed counsel was, in the factual context presented at trial, at best an illusory right and amounted to the appellant having no option but to agree.
The Uniform Code of Military Justice provides an accused with rights to counsel that exceed Constitutional standards. The President has gone further to require — in very direct and extraordinary terms not found elsewhere in the Manual for Courts-Martial — that release of a defense counsel in situations such as this occur only with the approval of the military judge for good cause, or with the “express consent” of the accused. Given the elevated treatment this right to counsel has been given by both Congress and the President, appellant’s uninformed acquiescence to Capt Bass’ departure is best interpreted under these facts as a constructive objection to the loss of this right.
The question remains whether termination of Capt Bass’ attorney-client relationship with the appellant was severed by the military judge, without the appellant’s consent, for good cause. We begin by noting that the military judge’s action to effectively sever the appellant’s relationship with Capt Bass was flawed both factually and legally. As noted above, the military judge was apparently operating under the misapprehension or at least confusion regarding whether Capt Bass was on terminal leave or had already been released from active duty. He failed to properly determine the actual facts. Further, the military judge apparently believed that departure from active duty constituted good cause for severing an attorney-client relationship during an ongoing trial. We disagree.
In the absence of the accused’s consent or an approved application for withdrawal by the defense counsel, severance of the relationship can only be proper when good cause is shown on the record. Allred, 50 M.J. at 799-800. Convenience of the Government is not a sufficient basis to establish good cause, Id. at 800 (citing United States v. Murray, 42 C.M.R. 253, 254 (C.M.A.1970)). Good cause must be based on a “truly extraordinary circumstance rendering virtually impossible the continuation of the established relationship.” United States v. Iverson, 5 M.J. 440, 442-43 (C.M.A.1978)(footnote omitted).
No good cause existed to sever the attorney-client relationship in the instant case. We find the Government’s reliance on Allred and Manual of the Judge Advocate General, JAGINST 5800.7E § 0131 (20 Jun 2007) (JAGMAN) to be misplaced. In the latter instance, the Government acknowledges that the JAGMAN provision deals with denying an Individual Military Counsel (IMC) request for a counsel who has not yet been detailed to function as a trial defense attorney for a particular court-martial and does not directly address the scenario of an existing attorney-client relationship during the pendency of an ongoing general court-martial. Government’s Answer of 16 Apr 09 at 16.
In Allred, a Marine facing various court-martial charges was detailed a trial defense counsel. For reasons not germane to this analysis, the charges were withdrawn and identical charges were re-referred to a new court-martial some two months later. Allred was detailed a different trial defense counsel in connection with the re-referred charges. He submitted an IMC request for his original defense counsel. The request was denied by the detailing authority. The court held that withdrawal of charges does not sever an existing attorney-client relationship regarding the charged offenses. An IMC request for a particular attorney with whom an accused enjoys an existing attorney-client relationship may only be denied for good cause. The court went on to opine that, in the context of an IMC request, good cause was satisfied by a situation such as “requested counsel’s release from active duty or terminal leave.” Allred, 50 M.J. at 801.
“Good cause” is defined to include, “physical disability, military exigency, and other extraordinary circumstances which render the ... counsel ... unable to proceed with *629the court-martial within a reasonable time. ‘Good cause’ does not include temporary inconveniences which are incident to normal conditions of military life.” Rule FOR Courts-Martial 505(f), Manual for Courts-Martial, United States (2005 ed.).9 See also United States v. Morgan, 62 M.J. 631 (N.M.Ct.Crim.App.2006)(finding error in the severance of the trial defense counsel from taking part in the post-trial processing due to counsel’s change of commands). We distinguish Allred based on the underlying context of the severance.
Unlike an IMC request made at an early stage of the case, in the instant case the trial was underway and Capt Bass had participated in nearly a year of defense consultation and planning efforts. He had actively participated in the ongoing development of trial strategy, contributed to the decision-making process which defined the anticipated contribution of each counsel, and earned the appellant’s trust. This is fundamentally different from the IMC context in which the requested attorney has, as yet, played no role in an ongoing defense strategy and planning process. See United States v. Spriggs, 52 M.J. 235, 246 (C.A.A.F.2000)(criteria used by the court to determine if a reservist may be involuntarily recalled to serve as counsel included consideration, inter alia, of whether the attorney accomplished substantial trial preparation.)
Thus, “good cause” must be assessed on a sliding scale which considers the contextual impact of the severance on the client. Severance of an attorney/client relationship early in a case will have significantly less impact on an accused’s representation rights than severance after work has been done on the defense case. A severance on the eve of trial after nearly a year of defense strategizing and preparation has even greater impact. Good cause in the context of an IMC request early in a trial cannot, therefore, be broadly applied to all severance cases as the Government urges. Excusal for good cause by the military judge should, as the Court of Appeals for the Armed Forces (C.A.A.F.) stated, be authorized only in cases where there exists “truly extraordinary eireumstance[s] rendering virtually impossible the continuation of the established relationship.” Iver-son, 5 M.J. at 442-43.
In the instant case there existed no truly extraordinary circumstance which rendered impossible the continuation of the long-established relationship between the appellant and Capt Bass. Certainly this was true during the period prior to 1 July 2007, when Capt Bass was on terminal leave. Terminal leave and an attorney’s end of active service is a normal occurrence of military life that can be planned for. EAS, standing alone, cannot be used as a basis to sever an existing attorney-client relationship in this case after nearly a year of preparatory work and mere weeks before commencement of a general court-martial for murder.
Assuming, arguendo, that this court does not find good cause for severance, the Government urges us to find that the defense counsel, not the Government severed the attorney-client relationship. At the DuBay hearing, the Government argued that trial defense counsel had not requested an extension of his service, nor informed the Government counsel or military judge of his pending departure. We take issue with the latter assertion. The record clearly demonstrates that the Government counsel and the military judge were both made aware of Capt Bass’ EAS no later than 24 May 2007. They were also aware that the pending trial date was after Capt Bass’ EAS.
The multiple errors and inattention leading to deprivation of counsel in this ease reflect something of a perfect storm. The initial errors arose in the defense team and with Capt Bass in particular.10 The record and the DuBay hearing reflect that the defense team as a whole, and Capt Bass in particular, *630consistently failed to provide the appellant with proper legal advice regarding the appellant’s very real option to actively contest Capt Bass’ pending departure from active duty and from the defense team.
The military judge’s approach compounded the defense team’s errors by cementing and validating the appellant’s misperception of his rights and options. The military judge had a statutory responsibility to ensure compliance with the representational severance rules in R.C.M. 506(c), or, if necessary, to abate proceedings until the appellant’s right to continue an ongoing attorney/client relationship had been formally adjudicated under this rule.
On three separate occasions, the military judge, faced with a proceeding in which one of the defense counsel was not present, informed the appellant that he had the absolute right to the presence of his counsel. Record at 269-70, 415-16, 722. With that context, the military judge’s statement suggesting that the appellant was faced with a fait accovipli provided a judicial imprimatur to the appellant’s misunderstanding that there was no way for appellant to effectively object to Capt Bass’ departure. The military judge’s failure arose directly from his failure to formally carry out his responsibilities under R.C.M. 506(c).
The ambiguous facts surrounding Capt Bass’ departure and his actual duty status, plus the military judge’s unclear explanation of the appellant’s legal rights to have all of his counsel present, should have prompted a vigilant Government counsel to ameliorate this situation by requesting the military judge to affirmatively determine the status of Capt Bass and appellant’s desire for representation irrespective of Capt Bass’ pending release from active duty. In this regard, we observe that this issue may have been avoided altogether had Capt Bass’ supervisory defense attorney, or his Officer in Charge at Miramar, or the Officer in Charge of LSSS at Camp Pendleton, formally confirmed that the appellant had properly released Capt Bass, or that the military judge had made a good cause ruling before they allowed Capt Bass to commence terminal leave or be separated from the Marine Corps. At any point prior to 1 July 2007, any one of these officers could have initiated steps to recall Capt Bass from terminal leave and/or delay execution of his release from active duty.
With regard to a showing of prejudice, this is a case of first impression. The case law suggests two possible paths depending on who was at fault for the deprivation. In cases involving severance of an existing attorney/client relationship by someone other than the appellant or the defense team, C.A.A.F. has consistently opined that, due to the unique nature of defense counsel, appellate courts will not engage in “nice calculations as to the existence of prejudice”... but will instead presume prejudice. Baca, 27 M.J. at 119; see also United States v. Schreck, 10 M.J. 226, 229 (C.M.A.1981); Allred, 50 M.J. at 801. Our court has more recently held that it will not undertake a prejudice analysis when an existing attorney-client relationship was improperly severed, and will instead find that improper severance requires reversal. United States v. Dickinson, 65 M.J. 562, 566 (N.M.Ct.Crim.App. 2006); see also Iverson, 5 M.J. at 444 (setting aside that portion of the court-martial that the trial defense counsel who was improperly severed was not able to participate in without inquiring into the existence of prejudice).
The second path is reflected in cases involving improper abandonment of a client by a defense attorney or which involve a client validation of a severance at some point before or after the severance. Such cases have conducted a prejudice analysis and examined the facts and circumstances surrounding the severanee/abandonment. See Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); United States v. Acton, 38 M.J. 330 (C.M.A.1993); United States v. Kelly, 16 M.J. 244 (C.M.A.1983). Thus, we are faced with a hybrid situation involving error both within and without the defense team.
Based on the record, it appears that Capt Bass departed with no turnover with either his “relief’ or the remaining counsel — a mere five to six weeks before commencement of this murder trial. There is no evidence that Capt Bass made any attempt to integrate his prior work into the activities of the remain*631ing attorneys. Unfortunately, we do not know, and we cannot know, the actual real-world impact of Capt Bass’ departure from the defense team.
We believe the dissent’s prejudice analysis consideration of the adequacy of the remaining defense counsel is mistaken. A right to the continuation of an existing attorney-client relationship is illusory if it can be disregarded without an accused’s consent for any but the most compelling reasons. It is of little moment whether the remaining defense counsel provided good, poor, or indifferent representation. At issue is what, if anything, Capt Bass would have added to the mix.
Without speculating, we know from the DuBay hearing that Capt Bass was developing a theory of post-traumatic stress disorder (PTSD) with an expert consultant. We also know that this consultant was ultimately dismissed by the civilian counsel in favor of an expert with arguably less impressive credentials. Had the PTSD theory been further refined, we have no way of knowing whether the appellant might have elected to testify during the trial on the merits before the members. We cannot know if the appellant would, in that circumstance, have struck an empathetie chord in them. Further, we have no way to assess whether the appellant’s evidence and his appearance might have been considered, as well, during sentencing. Had Capt Bass stayed with the case, it is impossible to determine whether the appellant might have testified during the sentencing proceedings rather than present an unsworn statement. Although an unsworn statement was certainly an authorized means of presenting the appellant’s version of extenuating and mitigating evidence, the difference in impact is another unknowable factor. Because we do not and cannot know these things, we can never rationally assess the actual impact of Capt Bass’ departure.
Under the facts and circumstances of this ease, we are persuaded that any attempt to assess prejudice would be speculative. In view of the significant involvement of parties outside the defense team to the appellant’s loss of Capt Bass’ services, we place the burden of proof on the Government and will, therefore, presume prejudice. We note, however, that our determination to presume prejudice is very fact specific. Another case with other facts might well be more amenable to a reasoned prejudice analysis.
We are convinced that the military judge and counsel were at all times acting with the best of intentions based on a misunderstanding of the facts and law. The fact that no one person or entity was entirely responsible for the inappropriate severance of the attorney-client relationship in this case does not alter the fact that a wrongful severance occurred.11
Conclusion
The findings and approved sentence are set aside. The record is returned to the Judge Advocate General of the Navy for remand to an appropriate convening authority who may order a rehearing. In view of our action, the remaining assignments of error are now moot.
Chief Judge REISMEIER, Senior Judges MITCHELL and CARBERRY, and Judge PERLAK concur.

.I. WHETHER THE MILITARY JUDGE ERRED WHEN HE REFUSED TO INSTRUCT THE MEMBERS THAT THEY COULD CONSIDER THE IMPACT OF THE OPERATIONAL ENVIRONMENT ON THE APPELLANT'S STATE OF MIND AND PERCEPTIONS FOR THE CHARGE OF VOLUNTARY MANSLAUGHTER, WHERE APPELLANT WAS SUFFERING FROM POST-TRAUMATIC STRESS DISORDER, ACUTE SLEEP DEPRIVATION, WAS IN A STATE OF CONSTANT PROVOCATION, AND HIS CHAIN OF COMMAND CREATED A CLIMATE OF ACCEPTANCE TOWARDS VIGILANTISM AND ABUSE OF SUSPECTED INSURGENTS.
II. WHETHER THE MILITARY JUDGE ERRED WHEN HE DENIED THE DEFENSE CHALLENGE FOR CAUSE AGAINST A MEMBER WHO HAD BEEN IN CHARGE OF PRE-DEPLOYMENT URBAN WARFARE TRAINING FOR THE APPELLANT AND HIS ALLEGED CO-CONSPIRATORS, WHERE THE QUESTION OF APPROPRIATE TACTICS IN URBAN WARFARE WAS AN ESSENTIAL ISSUE AT TRIAL. III. WHETHER THE MILITARY JUDGE ERRED WHEN HE DENIED THE DEFENSE MOTION TO SUPPRESS THE APPELLANT’S CONFESSION, WHERE THE APPELLANT HAD PREVIOUSLY TERMINATED AN INTERROGATION AND REQUESTED THE ASSISTANCE OF COUNSEL, BUT WAS INSTEAD KEPT IN SOLITARY CONFINEMENT FOR SEVEN DAYS WITHOUT ACCESS TO COUNSEL AND THEN RE-INTERROGATED.


. IV. WAS THE APPELLANT'S RELEASE OF CAPTAIN BASS FROM FURTHER REPRESENTATION VALID, AND IF NOT, DID GOOD CAUSE EXIST FOR TERMINATING THE ATTORNEY-CLIENT RELATIONSHIP IN THE ABSENCE OF RELEASE? IF A VALID RELEASE OR GOOD CAUSE DOES NOT EXIST, WHAT IS THE PREJUDICE TO APPELLANT?
V. DID THE MILITARY JUDGE ERR BY CONDUCTING A CLOSED SESSION OF COURT WHEN THE GOVERNMENT HAD NOT ASSERTED A CLAIM OF PRIVILEGE PURSUANT TO MIL. R. EVID. 505? IF SO, WHAT IS THE PREJUDICE TO THE APPELLANT?


. United States v. DuBay, 37 C.M.R. 411, 1967 WL 4276 (C.M.A.1967).


. Declaration of Regional Defense Counsel of 17 March 2009 at 2, filed on 18 March 2009 with Appellant's Consent Motion to Attach, which Motion was granted on 27 March 2009; Record at 453.


. The appellant also hired a civilian counsel.


. The Government characterizes the TDC's vague and unsure response as clarification for the military’s judge's misconception that Capt Bass was already at the end of his obligated service. Government’s Answer to Supplemental Brief of 16 Apr 2009 at 5. However, when read in context of what the militaiy judge said immediately thereafter to the appellant, we do not share the same view of the import of the TDC’s response.


. Appellate Exhibit CL, DuBay Hearing Record.


. Capt Bass testified that he believed his terminal leave began on 25 May 2007. DuBay Hearing Record at 2088, 2151.


. While this standard is actually applicable to excusal for good cause by the authority who detailed the counsel to the case, and the proper standard for good cause excusal is the R.C.M. 506 standard as explained in Iverson, infra, our conclusion is the same under either standard of good cause.


. We leave the ethical implications of Capt Bass' conduct to his state bar authority and the Navy Rules Counsel.


. We note that appending to the record a release of counsel signed by an accused or special findings of the military judge regarding good cause to document compliance with R.C.M. 506(c) is a prudent practice.